United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-1201
                          ___________________________

                                Kimberly A. Moreland

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

          Chad F. Wolf, Acting Secretary, Department of Homeland Security

                         lllllllllllllllllllllDefendant - Appellee
                                        ____________

                       Appeal from United States District Court
                  for the Western District of Missouri - Kansas City
                                   ____________

                           Submitted: September 24, 2020
                             Filed: November 5, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

     Kimberly A. Moreland (“Moreland”) appeals the district court’s1 adverse grant
of summary judgment in her Title VII action, in which she alleged her former

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
employer, the Federal Emergency Management Agency (“FEMA”), discriminated
against her based on her race and retaliated against her for previous protected activity
when it did not reappoint her after her term of employment expired.2 Upon careful
de novo review, see Bharadwaj v. Mid Dakota Clinic, 954 F.3d 1130, 1134 (8th
Cir. 2020), we affirm.

       We conclude Moreland has failed to establish a prima facie case of either race
discrimination or retaliation. See Gibson v. Concrete Equip. Co., 960 F.3d 1057,
1062, 1064 (8th Cir. 2020) (elements of discrimination and retaliation claims).
Moreland is unable to identify a single similarly situated colleague outside of her
protected class who was treated more favorably by FEMA. See Carter v. Pulaski Cty.
Special Sch. Dist., 956 F.3d 1055, 1058 (8th Cir. 2020) (similarly situated means
having the same issues). Nor has she shown a causal link between her protected
activity and her non-reappointment. See Kipp v. Mo. Highway & Transp. Comm’n,
280 F.3d 893, 896–97 (8th Cir. 2002). Even assuming Moreland established a prima
facie case for either of her claims, she did not offer sufficient evidence to show
FEMA’s reason for her non-reappointment (her workplace conduct, which was not
conducive to a harmonious workplace environment) was pretextual. See Edwards v.
Hiland Roberts Dairy, Co., 860 F.3d 1121, 1125–26 (8th Cir. 2017).

      Moreland’s remaining arguments provide no basis for reversal. Accordingly,
we affirm.
                    ______________________________




      2
      Moreland also asserted claims of sex and age discrimination that she
abandoned on appeal.